Exhibit 10.1

LOGO [g81476img001.jpg]

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

April 4, 2007

To: Kilroy Realty, L.P.

12200 W. Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Richard E. Moran

                 EVP and CFO

Telephone No.:  (310) 481-8400

Facsimile No.:   (310) 481-6500

Re: Call Option Transaction Amendment

The purpose of this letter agreement (the “Amendment”) is to amend the terms and
conditions of the call option (the “Transaction”) entered into among JPMorgan
Chase Bank, National Association, London Branch (“JPMorgan”), Kilroy Realty,
L.P. (“Counterparty”) and Kilroy Realty Corporation (“Parent”) pursuant to a
letter agreement (the “Confirmation”) dated March 27, 2007, pursuant to which
Counterparty and Parent purchased from JPMorgan a Number of Options equal to
133,334 in connection with the issuance by Counterparty of $400,000,000
principal amount of 3.250% Exchangeable Senior Notes due 2012 (the “Initial
Exchangeable Notes”) under the Indenture to be dated April 2, 2007 among
Counterparty, Parent, as guarantor, and U.S. Bank National Association, as
trustee. This Amendment relates to, and sets forth the terms of, the purchase by
Counterparty from JPMorgan of an additional number of Options (the “Additional
Number of Options”) in connection with the issuance by Counterparty of an
additional $60,000,000 principal amount of 3.250% Exchangeable Senior Notes due
2012 (the “Additional Exchangeable Notes” and, together with the Initial
Exchangeable Notes, the “Exchangeable Notes”) to the initial purchasers of the
Exchangeable Notes as a result of their exercise of the right granted with
respect to such Additional Exchangeable Notes pursuant to the Purchase Agreement
dated March 27, 2007.

Upon the effectiveness of this Amendment, all references to “Number of Options”
and “Transaction” in the Confirmation, as amended, will include the Additional
Number of Options purchased by Counterparty and Parent pursuant to the terms set
forth below, all references to “Exchangeable Notes” will include the Additional
Exchangeable Notes and, except to the extent specified below, all other
provisions of the Confirmation shall apply to the Additional Number of Options
as if such Additional Number of Options were originally subject to the
Confirmation. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Confirmation.

Amendments. The terms relating to the purchase of the Additional Number of
Options are as follows:

1. The “Trade Date” with respect to the Additional Number of Options will be
April 4, 2007.

2. The “Number of Options” for the Transaction will be “153,334” reflecting an
addition of 20,000 Additional Number of Options.

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

3. An additional “Premium” to be determined by the Calculation Agent will be
payable by the Counterparty to JPMorgan in respect of the Additional Number of
Options (the “Additional Call Option Premium”) on a Currency Business Day to be
specified by the Calculation Agent (such date, the “Additional Call Option
Premium Payment Date”), by written notice to the Counterparty in substantially
the form of the pricing supplement set forth in Exhibit A hereto (the “Pricing
Supplement”) no later than one Currency Business Day prior to the Additional
Call Option Premium Payment Date.

4. Repeated Representations. Counterparty and Parent hereby repeat the
representations, warranties and agreements contained in the Confirmation with
respect to the Amendment or with respect to the Confirmation, as amended by the
Amendment, as the context requires.

5. Rule 10b-18. The Counterparty further represents that, except as disclosed in
writing by the Counterparty or Parent to JPMorgan or as described in the
offering memorandum relating to the Exchangeable Notes, neither the
Counterparty, Parent nor any of their affiliated purchasers have purchased any
Shares (as contemplated by Rule 10b-18 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) during each of the four calendar weeks
preceding the date hereof. The Counterparty and Parent further covenant and
agree that neither it nor any of its affiliated purchasers will purchase any
Shares prior to the earlier of the Additional Call Option Premium Payment Date
and the Early Unwind Date (as defined below).

6. Conditionality and Early Unwind. The respective obligations of the parties
hereunder shall become final and binding only if no Early Unwind Event (as
defined below) shall have occurred and be continuing as of the Early Unwind Date
(as defined below). Notwithstanding the foregoing, the Counterparty, Parent and
JPMorgan, intending to be legally bound, hereby acknowledge and agree that in
the event that an Early Unwind Event has occurred and is continuing on the Early
Unwind Date, JPMorgan or one or more of its affiliates, shall terminate its
hedging activities with respect to the portion of the Transaction contemplated
by this Amendment on the Early Unwind Date and each party shall be released and
discharged by the other parties from, and agrees not to make any claim against
the other parties with respect to, any obligations or liabilities of the other
parties arising out of and to be performed in connection with such portion of
the Transaction; provided that, if such Early Unwind Event results from a breach
by the Counterparty or Parent of any representation of or any undertaking by the
Counterparty or Parent, as applicable, contained in the Purchase Agreement and
relating to the issuance by the Counterparty of the Additional Exchangeable
Notes, the Counterparty or Parent shall purchase from JPMorgan on the Early
Unwind Date any Shares purchased by JPMorgan or one or more of its affiliates in
connection with the portion of the Transaction contemplated by this Amendment
and reimburse JPMorgan for any costs or expenses (including market losses)
relating to the unwinding of its reasonable hedging activities in connection
with such portion of the Transaction (including any losses or costs incurred as
a result of its terminating, liquidating, obtaining or reestablishing any
reasonable hedge or related trading position). The amount of any such
reimbursement shall be determined by JPMorgan in its reasonable good faith
discretion. JPMorgan shall notify the Counterparty and Parent of such amount,
including, upon the Counterparty’s or Parent’s request, an explanation of the
basis of determination of such amount, and the Counterparty or Parent shall pay
such amount in immediately available funds on the Early Unwind Date.

For purposes of the foregoing: (i) an “Early Unwind Event” means (a) the failure
to close the Additional Exchangeable Notes issuance by the Early Unwind Date for
any reason whatsoever or (b) the failure of the Counterparty or Parent to comply
with any representations, warranties or undertakings contained in this
Amendment; and (ii) an “Early Unwind Date” means the later of (i) April 11, 2007
(or such later date as agreed upon by the parties) or (ii) the Additional Call
Option Premium Payment Date.

7. No Additional Amendments or Waivers. Except as amended hereby, all the terms
of the Transaction and provisions in the Confirmation shall remain and continue
in full force and effect and are hereby confirmed in all respects.

8. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.

9. Governing Law. The provisions of this Amendment shall be governed by the New
York law (without reference to choice of law doctrine).



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

Very truly yours,

 

J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank, National
Association By:   /s/ Santosh Sreenivasan Authorized Signatory Name:   Santosh
Sreenivasan

Accepted and confirmed

as of the Trade Date:

Kilroy Realty, L.P.

 

By  

Kilroy Realty Corporation

its General Partner

  By:   /s/ Tyler Rose     Name:   Tyler Rose     Title:   SVP & Treasurer

 

  By:   /s/ Heidi R. Roth     Name:   Heidi R. Roth     Title:   Senior Vice
President and Controller

Kilroy Realty Corporation

 

  By:   /s/ Tyler Rose     Name:   Tyler Rose     Title:   SVP & Treasurer

 

  By:   /s/ Heidi R. Roth     Name:   Heidi R. Roth     Title:   Senior Vice
President and Controller

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

EXHIBIT A

PRICING SUPPLEMENT

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

April [    ], 2007

To: Kilroy Realty, L.P.

12200 W. Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Richard E. Moran

                 EVP and CFO

Telephone No.: (310) 481-8400

Facsimile No.:  (310) 481-6500

Mr. Moran:

This letter is a Pricing Supplement within the meaning of the letter of
amendment dated as of April 4, 2007 (the “Amendment”) to the confirmation letter
dated as of March 27, 2007 (the “Confirmation”) among JPMorgan Chase Bank,
National Association, London Branch, Kilroy Realty, L.P. and Kilroy Realty
Corporation. Capitalized terms used herein have the meanings set forth in the
Confirmation.

This Pricing Supplement relates to the portion of the Transaction described in
the Amendment. Upon the terms and subject to the conditions of the Amendment,
certain terms shall be as follows:

 

1. Additional Call Option Premium:    [                                ] 2.
Additional Call Option Premium Payment Date:   
[                                ]

Very truly yours,

 

J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank, National
Association By:      Authorized Signatory Name:  

Accepted and confirmed

as of the Trade Date:

Kilroy Realty, L.P.

 

By  

Kilroy Realty Corporation

its General Partner

  By:          Name:     Title:

 

  By:          Name:     Title:



--------------------------------------------------------------------------------

Kilroy Realty Corporation

 

  By:          Name:     Title:

 

  By:          Name:     Title: